127 U.S. 773 (1888)
SEAGRIST
v.
CRABTREE.
No. 386.
Supreme Court of United States.
Submitted April 9, 1888.
Decided April 16, 1888.
ERROR TO THE SUPREME COURT OF THE TERRITORY OF NEW MEXICO.
Mr. J.G. Zachry for the motion.
*774 MR. JUSTICE MILLER:
This is a motion to dismiss, the ground for which is that the citation was served and made returnable less than thirty days after the writ was granted. We do not think that is a sufficient ground to dismiss the writ of error, whatever may be the ground for relief.